Citation Nr: 1011509	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-40 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to March 
1956.  He is a recipient of the Combat Infantryman Badge 
(CIB), among other citations.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board previously remanded this matter in August 2009 for 
additional claims development.  For the reasons expressed 
fully below, the Board finds that the Veteran's claim must be 
remanded yet again for further action consistent with its 
prior August 2009 remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its prior August 2009 remand, the Board directed further 
claims development.  Such development was to include efforts 
by the RO to:  1) contact the National Personnel Records 
Center (NPRC) and any other appropriate locations to obtain 
the Veteran's complete service treatment records; 2) make a 
formal finding of the unavailability of any service treatment 
records, if necessary, and notify him that he may submit 
alternative records to substantiate his claim; 3) request the 
Veteran's social security records; 4) provide the Veteran's 
claims file to a VA specialist in the field of orthopedics 
for review and an opinion as to the etiology of the Veteran's 
low back disorder; 5) readjudicate the Veteran's claim and 
issue a Supplemental Statement of the Case, then afford the 
Veteran an opportunity to respond; and 6) issue a Statement 
of the Case concerning the April 2009 notice of disagreement 
with the initial disability evaluation assigned in the 
January 2009 rating decision that granted service connection 
for bilateral sensorineural hearing loss.

In October 2009, the RO was advised by the Social Security 
Administration (SSA) that the Veteran's social security 
records had been destroyed.  The Veteran's claims file was 
provided to a VA specialist in orthopedics for review and an 
opinion concerning the etiology of the Veteran's low back 
disability, expressed in a November 2009 report.  However, 
for the following reasons, the Board finds that the action 
directed in its August 2009 remand have not been met with 
compliance.

In October 2009, the RO obtained limited service treatment 
records which were not destroyed by fire and were recovered 
from the Veteran's file.  In its response, NPRC advised that 
it had mailed service treatment records to the Veteran in 
July 1999.  Notwithstanding the Board's remand directives, no 
effort was made to advise the Veteran that service treatment 
records were previously provided to his custody in July 1999 
or that he could submit alternative evidence to support his 
claim.  Additionally, the Board observes that the RO still 
has not issued a Statement of the Case concerning the 
Veteran's April 2009 Notice of Disagreement with regard to 
the January 2009 rating decision.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
Veteran's claims on appeal.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claims and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

The letter must also inform the Veteran 
that its inquiry with NPRC has yielded 
only limited service treatment records, 
and that NPRC has advised that service 
treatment records were previously mailed 
to the Veteran in July 1999.  The Veteran 
should be requested to provide these 
records.  If the Veteran does not respond 
to the RO's request or informs RO that he 
is unable to provide the service 
treatment records, documentation to that 
effect should be included in the claims 
file.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
low back disorder should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

3.  The RO must issue a Statement of the 
Case concerning the April 2009 Notice of 
Disagreement with the initial disability 
evaluation assigned in the January 2009 
rating decision which granted service 
connection for bilateral sensorineural 
hearing loss and assigned an initial 
disability rating of 10 percent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



